

116 HR 4940 IH: Texas Ranger Division’s 200th Anniversary Commemorative Coin Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4940IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Flores introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the 200th anniversary of
			 the establishment of the Nation’s first statewide investigative law
			 enforcement agency, the Ranger Division of the Texas Department of Public
			 Safety.
	
 1.Short titleThis Act may be cited as the Texas Ranger Division’s 200th Anniversary Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)Established in 1823, the Texas Ranger Division of the Texas Department of Public Safety is the oldest serving statewide law enforcement agency in the Nation and will commemorate their 200th anniversary in 2023.
 (2)The Texas Rangers began as a multicultural agency, and over two centuries have included Native Americans, Tejanos, Anglo Europeans, African Americans, and Asian Americans serving in all ranks. Women have also served in both field and command ranks.
 (3)Through the centuries, the Texas Rangers have served first as a citizen militia protecting ranches, farms, and settlements against hostile raids; they became frontier law enforcement. After the Civil War they became frontier peace officers protecting against outlaws and banditry and providing law enforcement to new towns and settlements on burgeoning railroad routes and cattle trails. With the turn of the 20th century they became a State Police handling lawlessness in oil boomtowns, violations of Prohibition, and gangsters.
 (4)In 1935, the Texas Rangers were incorporated into one of the first Departments of Public Safety in the Nation. Today, they are internationally respected for conducting major criminal investigations, suppression of organized crime, border reconnaissance, SWAT, bomb squad, special rapid response, crisis negotiation, joint intelligence center management, and investigation of unsolved crimes. Pioneering initiatives such as the interdiction for the protection of children have resulted in invitations from law enforcement agencies throughout the Nation and internationally from Australia to Great Britain to help initiate similar law enforcement initiatives.
 (5)The Texas Rangers have partnered with Federal agencies on numerous public safety and relief initiatives such as in the aftermath of Hurricane Harvey and with the Federal Bureau of Investigations on numerous occasions, including the pursuit of Bonnie Parker and Clyde Barrow in 1934.
 (6)The Texas Rangers are also an icon of American popular culture. Songs, books, and novels have been written about them since the 1840s. They are America’s largest and oldest multimedia franchise dating back to the earliest years of film, radio, and television. They have been featured in more than 225 movies and seven television series. After the Alamo, the Texas Rangers are the best internationally known historical symbol of Texas.
 (7)The Texas Ranger Division Commemorative Coin will be the first commemorative coin to honor the Ranger Division of the Texas Department of Public Safety.
 (8)The United States should pay tribute to the Nation’s oldest statewide investigative law enforcement agency, the Ranger Division of the Texas Department of Public Safety, by minting and issuing commemorative coins, as provided in this Act.
 (9)A commemorative coin will bring national and international attention to the lasting legacy of this Nation’s statewide investigative law enforcement agency.
 (10)The proceeds from a surcharge on the sale of such commemorative coins will assist the financing of the State museum, charitable organizations, and educational scholarship.
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 100,000 $5 gold coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of 0.850 inches; and
 (C)contain not less than 90 percent gold. (2)$1 silver coinsNot more than 500,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and
 (C)contain not less than 90 percent silver. (3)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall—
 (A)weigh 11.34 grams; (B)have a diameter of 1.205 inches; and
 (C)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the 200 years of exemplary and unparalleled achievements of the Texas Ranger Division.
 (2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of— (i)the mint date 2023;
 (ii)the years 1823 and 2023; and (iii)the inscription, Courage Integrity Perseverance; and
 (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum, and such other inscriptions as the Secretary may determine to be appropriate for the designs of the coins.
					(3)Coin images
 (A)ObverseThe obverse of the coins issued under this Act shall bear an image of a Texas Ranger badge designed with the word Texas at the top, a star in the center of the badge, and the word Rangers at the bottom of the badge emblematic of the Texas Ranger Division and its history.
 (B)ReverseThe reverse of the coins issued under this Act shall bear an image emblematic of the Texas Rangers legendary status in America’s cultural landscape. The image should depict Texas Rangers on the western frontier, including their geographic, political, or cultural history.
 (4)Realistic and historically accurate depictionsThe images for the designs of coins issued under this Act shall be selected on the basis of the realism and historical accuracy of the images and on the extent to which the images are reminiscent of the dramatic and beautiful artwork on coins of the so-called Golden Age of Coinage in the United States, at the beginning of the 20th century, with the participation of such noted sculptors and metallic artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T. Morgan.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary, after consultation with the Chief of the Ranger Division of the Texas Department of Public Safety and the Commission of Fine Arts; and
 (2)reviewed by the Citizens Coin Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilitiesOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2023, and ending on December 31, 2023.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
				(b)Prepaid orders
 (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 gold coin. (2)A surcharge of $10 per coin for the $1 silver coin.
 (3)A surcharge of $3 per coin for the half dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, the Secretary shall promptly distribute all surcharges received from the sale of coins issued under this Act as follows:
 (1)The first $2,500,000 available for distribution under this section, to the National Center for Missing & Exploited Children, to further the Center’s efforts to provide training, technical assistance, and resources to law enforcement personnel and others who investigate crimes against children, specifically cases of missing and exploited children.
 (2)The next $2,500,000 available for distribution under this section to the National Law Enforcement Officers Memorial Fund, to further assist the Fund in telling the story of American law enforcement, honoring the fallen, and making it safer for those officers who serve.
 (3)Of amounts available for distribution after the payments under paragraphs (1) and (2)— (A)50 percent shall be distributed to the Texas Ranger Foundation Scholarship Program for students to pursue higher education.
 (B)50 percent shall be distributed to the Texas Ranger Hall of Fame and Museum for the preservation, maintenance, and display of artifacts and documents.
 (c)AuditsAll organizations, associations, and funds shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to this issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			